DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 03/09/2022. Claim(s) 1- 11 & 19- 27 is/are pending in this application; claim(s) 1 & 19 is/are independent claim(s). Claims 12- 18 were cancelled by the applicant.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, newly discovered US 20150168245 to Nichols is relied to the amended limitation and argued features against prior cited King and Jiang references.
Furthermore, although not relied in the current Office action but for the sake of clarity of the record, examiner reiterates that claimed subject matter of the claims 1 & 19 is not directed to the type of the torque tool (i.e., akin to item 70B in applicant’s fig. 2) as argued. Because the claimed invention is directed to “A portable high torque power tool torque calibration system” (akin to item 10 in fig.1) upon with torque tools can be calibrated. Put differently, the claimed subject matter is calibration system/tool used to calibrate the power tool but not the power tool itself. Thus, arguing1 King’s exemplary tool 100 is manual wrench and not “torque power tool” cannot be commensurate with the actual scope of the claim and not persuasive. This is because King’s fixture 200 (fig. 1) can support various types (“For example, and without limitation, the…or other tool capable of imparting torque to a work piece”) of tools 100 as clarified in para. 0050 of King and similarly by the calibration system 100 of Jiang shown in fig. 1. Here, even if the tool 100 of King are manual wrench, the fixture 200 still can be used to calibrate various power tools other than manual wrenches. Furthermore, claim 1 does not recite “trigger actuator” as argued.
Claim Objections
Claims 1- 11 objected to because of the following informalities:  
Claim 1 is missing comma or semicolon punctuation after the end of the second limitation in line 8 after the word “power tool”.
Claims 2- 11 also objected because they carry the same deficiency of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	In view of received amendment to the claims, the outstanding rejection under 112 are moot and, therefore are withdrawn.

Claim Rejections - 35 USC § 103
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 20150168245 A1) in view of Jiang (US 20160161354 A1, reference of the record).
Regarding claim 1, Nichols teaches a portable high torque power tool torque calibration system [“a torque tool calibration fixture”, e.g., exemplary “fixture 100” shown in fig. 1], comprising: ([20001-0002, 0012]);
a portable shippable container in which are mounted a mechanical tool interface [the portion(s) of the fixture 100 that physically (directly/indirectly) couple with the tool 102 as shown in fig. 1], a user interface [means that allow user to interact with the fixture 100] and central processor unit [“torque analyzer” item 124 or its processing part] ([001-003, 0012], figs. 1-2);
 the mechanical interface couplable to a high torque power tool [“a torque tool”, e.g., “a torque tool 102…of various manufacturers” that generates mechanical power, the tool shown in fig. 1 appears analogous to applicant’s tool 70B shown in fig. 2] to be calibrated and configured such that the mechanical interface simultaneously locks [figs. 1, 3-5 show the tool 102 is attached to the interface of the fixture 100 and cannot spin in the similar manner as in applicant’s fig. 8, albeit in horizontal direction rather than in vertical direction] the power tool against spinning [e.g., “The opening 266 is dimensioned to receive the drive end 106 of the torque tool head portion 104,”] relative to an axis of rotation of an output spindle of the power tool and receives torque output [force experienced by the “transducer 114”] from the output spindle of the power tool ([0012-0017, 0024]);
 the mechanical interface further comprising a torque transducer [“transducer 114”] operatively connected to the central processor (fig. 1, [0024]); 
the central processor configured to:
(i) process signals [“torque analyzer124 indicates actual exerted torque on the hard joint as measured by the transducer 114”] received from the torque transducer and (ii) calculate and upload [“an adjustment of the torque tool is performed depending on the torque comparison”, “comparing the actual exerted torque to a torque value indicated on the torque tool 102 resulting in a torque comparison; and calibrating the torque tool 102 depending on the torque comparison”] to the power tool being calibrated a calibration correction factor [“an adjustment of the torque tool is performed depending on the torque comparison”] specific3 to the power tool being calibrated ([0003, 0024-0025]).
In summary, Nichols teaches a shippable torque tool calibration fixture [like item 100] that allows to calibrate various types of torque power tools [like item 102] by tightly mounting them on fixture’s mechanical interface and using an analyzer to measure the exerted torque to allow comparing the exerted torque with a predetermined torque for performing an adjustment to the torque of the tool ([0001, 0024], fig. 1).  
While examiner does not necessarily agree, one can argue that Nichols does not necessarily use its central processor itself to implement the adjustment (“adjustment of the torque tool is performed” of para. 003) of the torque tool since Nichols does not go in details about how such adjustment can be implemented. Put differently, while Nichols teaches performing an upload of the calibration correction factor, it may not use its central processor to (somehow) perform such uploading.
Jiang teaches a portable high torque power tool torque calibration system [system shown in fig. 1 with a calibration tool 100, analogous to Nichol’s “fixture 100” used to calibrate the tool 102], comprising a central processor [“a control system having a signal processing unit 31, a calibration unit 32 and a communication unit 33”] configured to process signals received from the torque transducer [“transducer 10”] and calculate and upload [“connects the signal processing unit 2 and the communication unit 33 to adjust or correct the torque wrench 500” using the cable 5 from the calibration tool 100 to the memory of the wrench 500] to the power tool being calibrated a calibration correction factor [result of comparison] specific to the power tool being calibrated (Figs.1 -3, [0013-0015]). In summary, Jian shows that the calibration tool’s central processor itself to explicitly transmit/upload calculated correction factor to the receiving unit (like wrench interface 130 of king) of the wrench and to store in the data storage 7 (fig. 1 of Jiang).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Jiang and Nichols because they both are related to a portable calibration fixture for various torque tools and (2) modify central processor itself (of Nichols’s fixture 100) to calculate and upload to the power tool being calibrated a calibration correction factor specific to the power tool being calibrated as in Jiang to allow automatic calibration of the power tool using the processor. Furthermore, Jiang teaches missing details for Nichols about how (using a CPU itself to retrieve “the torque value indicated on the torque tool” to compare with measured torque and to transmit the calibration factor/adjustment data to the power tool using wire/wireless manner) the adjusted calibration can be implemented (Nichols [0003], Jiang, [0014]).

Regarding claim 2, Nichols in view of Jiang further teaches/suggests the calibration system of claim 1 further comprising:
 an electronic data physical connection port [port/link to communicate from data storage 7 to communication unit 33, fig. 1 of Jiang] mounted to the calibration system [item 100 of Nichols and Jiang] and configured to be connected via data cable to an electronic data physical connection port of a power tool being calibrated and wherein the central processor is configured to download [“data exchange therebetween”] specific tool identification information from a power tool being calibrated via the electronic data physical connection port (Nichols, [0003], fig. 1 & Jiang, figs. 1-2, [0014]).
Regarding claim 3, Nichols in view of Jiang further teaches/suggests the calibration system of claim 2 wherein: the central processor is configured to upload at least one calibration correction factor to a power tool being calibrated, such calibration correction factor being specific [“calibrate torque tools of various manufacturers” means only specific calibration corresponding to correct manufacture is used to compare and upload the factor/adjustment] to the particular power tool (Nichols, [0012], fig. 1 & Jiang, figs. 1-2, [0014]).
Regarding claim 4, Nichols in view of Jiang further teaches/suggests the calibration system of claim 1 wherein: the mechanical interface comprises both a female reaction collar coupling and a square spindle female [e.g., item 266/280/290/288] coupling jointly mounted to simultaneously couple with a male reaction collar and a male square output spindle of the power tool (Fig. 1 of Nichols and/or Jiang).
Regarding claim 5, Nichols in view of Jiang further teaches/suggests the calibration system of claim [[3]] 1 wherein: the central processor is configured to receive [using the wired/wired communication to retrieve the data to the fixture from the power tool] a target torque setting from [[a]] the power tool being calibrated, to process signals from the torque transducer and to calculate a calibration correction factor based on the signals and the target torque, and to upload the calculated calibration factor to the power tool (Nichols, [0012], fig. 1 & Jiang, figs. 1-2, [0014]).
Regarding claim 6, Nichols in view of Jiang further teaches/suggests the  calibration system of claim 3 wherein: 
the central processor, based on data downloaded from the power tool being calibrated, is configured to identify an appropriate calibration process [the correct difference between the setpoint and the sensed/measured torque varies depending on the amount of torque that is retrieved from the cable] for the particular power tool being calibrated and is further configured to
 activate [“actuation of the torque tool 102 causes rotation of the joint assembly 120.”] a trigger actuator coupled to a trigger [e.g., “socket 390” or “the joint assembly 120”] of the power tool, to identify when the tool control unit determines that the tool has reached its target torque output, to process signals received from the torque transducer to determine the actual torque received at the mechanical interface from the power tool operating at its target torque output, to compare the actual torque with the target torque, to compute a new calibration correction factor [another round of calibration action in next month/year for example] for the power tool at, and to upload the new calibration correction factor to the data memory unit of the power tool (Nichols, [0012-0017, 0024], fig. 1 and Jiang, figs. 1-2, [0014]).

Regarding claim 7, Nichols further teaches the calibration system of claim [[5]] 4 further comprising a top plate [item 220/112] to which the female reaction collar coupling is mounted and against which the torque transducer is arrested (figs. 1- 6).
Regarding claim 8, Nichols further teaches the calibration system of claim 7 wherein the female square spindle coupling has an axis through the center of the coupling and the coupling is configured in a spindle receiving body partially rotatable about the axis of the female square spindle coupling (Figs. 1- 6, [0024]).
Regarding claim 9, Nichols further teaches the calibration system of claim 8 wherein the spindle receiving body is mounted on at least one bearing and is at least partially rotatable about the axis of the female square spindle coupling (Figs. 1-6).

Claim(s) 19 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Jiang, and further in view of King et al.[King, reference of the record] (US 20140331829 A1). The combination of Nichols, Jiang, and King are referred as NJK hereinafter.

Regarding claim 19, the rejection of claim 1 is incorporated. Thus, Nichols in view of Jiang teaches/suggest all features of the claim for the similar reasons set forth above except the calibration system configured to automatically conduct the calibration of a high torque power tool using only power from a self-contained battery system in the calibration system and without the use of an external power supply. Thus, Nichols in view of Jiang is silent about how its fixture receives power to operate its computing devices.
King teaches a calibration fixture [item 200, shown in fig. 3 with greater details] used to calibrate various types of torque tools [items 100 shown in fig. 2 with greater details], wherein the calibration fixture includes a portable shippable container in which are mounted a mechanical tool interface, a user interface [GUI 216 and buttons 218] and central processor unit [item 100] ([050]). Specifically, King teaches the calibration system configured to automatically conduct the calibration of a high torque power tool [tool 100] using only power from a self-contained battery system [“power source 126 may be, for example, a battery”] in the calibration system and without the use of an external power supply ([0031, 0037, 0046-0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of King and Nichols in view of Jiang because they both are related to a portable calibration fixture with computing components and (2) modify its calibration system/fixture to use a self-contained battery system to automatically conduct the calibration of a high torque power tool without the use of an external power supply as in King. Doing so its portable fixture can be used in area where power outlets are not available like cordless driller as can be clear to PHOSITA. Furthermore, King teaches missing details for Nichols in view of Jiang about how its fixture 100 can be provided power to operate its computing components.
Regarding claim 20, NJK teaches the calibration system of claim 19 further comprising: an electronic data physical connection port mounted to the calibration system and configured to be connected via data cable to an electronic data physical connection port of a power tool being calibrated and wherein the central processor is configured to download specific tool identification information from a power tool being calibrated via the electronic data physical connection port (Nichols, [0003], fig. 1 & Jiang, figs. 1-2, [0014]).
Regarding claim 21, NJK teaches the calibration system of claim 19 wherein: the central processor is configured to upload at least one calibration correction factor to a power tool being calibrated, such calibration correction factor being specific to the particular power tool (Nichols, [0012], fig. 1 & Jiang, figs. 1-2, [0014]).
Regarding claim 22, NJK teaches the calibration system of claim 19 wherein: the mechanical interface comprises both a female reaction collar coupling and a square spindle female coupling jointly mounted to simultaneously couple with a male reaction collar and a male square output spindle of the power tool (fig. 1-2 of Nichols & Jiang).
Regarding claim 23, NJK teaches the calibration system of claim 22 further comprising a top plate [item 220/112] to which the female reaction collar coupling is mounted and against which the torque transducer is arrested (Nichols, figs. 1-6).
Regarding claim 24, NJK teaches the calibration system of claim 23 wherein the female square spindle coupling has an axis through the center of the coupling and the coupling is configured in a spindle receiving body [e.g., item 116] partially rotatable about the axis of the female square spindle coupling (Nichols, Figs. 1- 6, [0024]).

Regarding claim 25, NJK teaches the calibration system of claim 24 wherein the spindle receiving body is mounted on at least one bearing and is at least partially rotatable about the axis of the female square spindle coupling (Nichols, Figs. 1- 6, [0024]).
Allowable Subject Matter
Claim 10- 11 & 26- 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the prior art does not disclose the specific structural details as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Huber et al. (US 20160354888 A1) teaches a power tool and a method of operating a power tool including a clutch a collar and a wireless transceiver (Figs. 1A- 1B, [0015]).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Remarks, page 7, “During the interview, Applicant's representative and the Examiner disagreed on
        whether the mechanical wrenches disclosed in the references used for the Claim Rejections under
        35 U.S.C. § 103 should be considered high torque power tools for including a battery source to
        power different sensors and processors used in the measurement of torque, since a high torque
        power tool is generally considered a tool having a motive source to drive an output spindle… would not include a trigger actuator as a manual wrench does not have a trigger for delivering an output torque”
        2 The problem discussed here is similar to problem faced by applicant, see Spec, para. 007
        3 since fixture 100 can calibrate various types/manufacturers of tool 102, only tool specific value can be uploaded rather than providing random value to avoid further lowering the reliability of the tool after calibration as can be clear to PHOSITA. For example, Huber et al. (US 20160354888 A1, see fig. 1) discloses a power tool which can be understood by PHOSITA as an example of tool 102 of Nichols.